Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 1 of 18 PageID #: 322



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 VARTA MICROBATTERY GMBH,
           Plaintiff,
 v.

 COSTCO WHOLESALE CORPORATION                      Civil Action No. 2:20-cv-00051-JRG
                                                               LEAD CASE

 AMAZON.COM, INC.                                  Civil Action No. 2:20-cv-00052-JRG

 BEST BUY CO., INC., ET AL                         Civil Action No. 2:20-cv-00054-JRG

 PEAG, LLC                                         Civil Action No. 2:20-cv-00071-JRG

 AUDIO PARTNERSHIP LLC, ET AL                      Civil Action No. 2:20-cv-00138-JRG

 SAMSUNG ELECTRONICS AMERICA,                      Civil Action No. 2:20-cv-00029-JRG
 INC.
          Defendants.



                                    PROTECTIVE ORDER

       WHEREAS, Plaintiff VARTA Microbatteries GmbH, PEAG, LLC, d/b/a JLab Audio

and Audio Partnership LLC, Audio Partnership PLC d/b/a Cambridge Audio and Samsung

Electronics America, Inc., hereafter referred to as “the Parties,” believe that certain information

that is or will be encompassed by discovery demands by the Parties in each of their respective

actions involves the production or disclosure of trade secrets, confidential business information,

or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

with Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 2 of 18 PageID #: 323



    1. Each Party may designate as confidential for protection under this Order, in whole or in

part, any document, information, or material that constitutes or includes, in whole or in part,

confidential or proprietary information or trade secrets of the Party or a Third Party to whom the

Party reasonably believes it owes an obligation of confidentiality with respect to such document,

information, or material (“Protected Material”). Protected Material shall be designated by the

Party producing it by affixing an appropriate designation (“CONFIDENTIAL” or

“RESTRICTED – OUTSIDE ATTORNEYS’ EYES ONLY”)1 on such document, information

or material. The appropriate designation shall be placed clearly on each page of the Protected

Material (except deposition and hearing transcripts) for which such protection is sought. For

deposition and hearing transcripts, the appropriate designation shall be placed on the cover page

of the transcript (if not already present on the cover page of the transcript when received from

the court reporter) by each attorney receiving a copy of the transcript after that attorney receives

notice of the designation of some or all of that transcript as Protected Material. For

electronically stored information and documents produced in native electronic format, such

electronic files and documents shall be designated for protection under this Order by appending

to the file names or designators information indicating whether the file is designated as

“CONFIDENTIAL” or “RESTRICTED – OUTSIDE ATTORNEYS’ EYES ONLY” or shalluse

any other reasonable methods for so designating Protected Materials produced in electronic

format. When electronic files or documents are printed in hard copy for use at deposition, in a

court proceeding, or provided in printed form to an expert or consultant, the Party printing the

electronic files or documents shall affix a legend to the printed document corresponding to the


1
 The Parties do not expect to engage in discovery of source code in this litigation, but if any
such discovery becomes necessary, the Parties will seek amendment of this Protective Order to
add appropriate protections for the same.


                                                 2
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 3 of 18 PageID #: 324



designation of the Producing Party and including the production number and designation

associated with the native file.

   2. Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

shall receive the same treatment as if designated “RESTRICTED – OUTSIDE ATTORNEYS’

EYES ONLY” under this Order, unless and until such document is redesignated to have a

different classification under this Order.

   3. With respect to documents, information or material designated “CONFIDENTIAL”

or “RESTRICTED – OUTSIDE ATTORNEYS’ EYES ONLY,” (“DESIGNATED

MATERIAL”) (or substantially similar designation), subject to the provisions herein and unless

otherwise stated, this Order governs, without limitation: (a) all documents, electronically stored

information, and/or things as defined by the Federal Rules of Civil Procedure; (b) all pretrial,

hearing, or deposition testimony, or documents marked as exhibits or for identification in

depositions and hearings; (c) pretrial pleadings, briefs, memorandum, correspondence, affidavits,

exhibits thereto, and other court filings; (d) all written discovery including Interrogatories,

Requests for Admissions, and answers thereto; and (e) stipulations. All copies, reproductions,

extracts, digests and complete or partial summaries prepared from any DESIGNATED

MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such under

this Order.

   4. A designation of Protected Material (i.e., “CONFIDENTIAL” or “RESTRICTED–

OUTSIDE ATTORNEYS’ EYES ONLY”) may be made at any time. Inadvertent or

unintentional production of documents, information, or material that has not been designated as

DESIGNATED MATERIAL shall not be deemed a waiver in whole or in part of a claim for




                                                  3
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 4 of 18 PageID #: 325



confidential treatment. Any party that inadvertently or unintentionally produces Protected

Material without designating it as DESIGNATED MATERIAL may request destruction of that

Protected Material by notifying the recipient(s), as soon as reasonably possible after the

Producing Party becomes aware of the inadvertent or unintentional disclosure, and providing

replacement Protected Material that is properly designated. The recipient(s) shall then destroy

all copies of the inadvertently or unintentionally produced Protected Materials and any

documents, information, or material derived from or based thereon.

   5. “CONFIDENTIAL” documents, information and material may be disclosed only to the

following persons, except upon receipt of the prior written consent of the Designating Party,

upon order of the Court, or as set forth in paragraph 11 herein:

                   a. outside counsel of record for the Parties in the Action in which the

                       material was produced;

                   b. employees of such counsel assigned to and reasonably necessary to assist

                       such counsel in the litigation of the Action;

                   c. up to two (2) in-house counsel or otherdesignatedrepresentatives for each Party

                       who either have responsibility for making decisions dealing directly with

                       the litigation of the Action, or who are assisting outside counsel in the

                       litigation of the Action, provided that such in-house are not involved in the

                       research and design of microbatteries and similar devices and who agree

                       not to be involved in the research and design of such products for a period

                       of two (2) years after exposure to such DESIGNATED MATERIALS, and

                       who have consented in writing to be bound by the terms of this Order by

                       executing the Undertaking attached as Exhibit A hereto and the Producing




                                                 4
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 5 of 18 PageID #: 326



                 Party is provided ten (10) days to object before the in-house counsel or

                 other designed representative is provided access to such DESIGNATED

                 MATERIALS;

              d. outside consultants or experts (i.e., not existing employees or affiliates of a

                 Party or an affiliate of a Party) retained for the purpose of this litigation,

                 provided that: (1) such consultants or experts are not presently employed

                 by the Parties hereto for purposes other than the Action; (2) before access

                 is given, the consultant or expert has completed the Undertaking attached

                 as Exhibit A hereto and the same is served upon the Producing Party with

                 a current curriculum vitae of the consultant or expert identifying at least

                 all other non-confidential employments, clients, consultant positions

                 within the last five (5) years, and a list of the cases in which the expert or

                 consultant has testified at a deposition or trial as per Federal Rule of Civil

                 Procedure 26(a)(2)(B) at least ten (10) days before access to the

                 DESIGNATED MATERIAL is to be given to that consultant or expert to

                 object to and notify the Receiving Party in writing that it objects to

                 disclosure of DESIGNATED MATERIAL to the consultant or expert.

                 The Parties agree to promptly confer and use good faith to resolve any

                 such objection. If the Parties are unable to resolve any objection, the

                 Objecting Party may file a motion with the Court within fifteen (15) days

                 of the notice, or within such other time as the Parties may agree, seeking a

                 protective order with respect to the proposed disclosure. The Objecting

                 Party shall have the burden of proving the need for a protective order. No




                                            5
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 6 of 18 PageID #: 327



                      disclosure shall occur until all such objections are resolved by agreement

                      or Court order;

                   e. authors, drafters, or addressees of the documents or information, persons

                      who have previously received the documents or information, directly or

                      indirectly, from the Producing Party, any party witness (e.g., 30(b)(6)

                      witnesses) of the Producing Party, and any person for whom prior

                      authorization is obtained from the Producing Party or the Court;

                   f. mock jurors and jury consultants in accordance with the provisions of

                      paragraph 32;

                   g. independent litigation support services, including persons working for or

                      as court reporters, graphics or design services, jury or trial consulting

                      services, and photocopy, document imaging, and database services

                      retained by counsel and reasonably necessary to assist counsel with the

                      litigation of the Action, if there is a confidentiality provision in the service

                      contract or established confidentiality agreements in place; and

                   h. the Court and its personnel.

   6. A Party shall designate documents, information or material as “CONFIDENTIAL” only

upon a good faith belief that the documents, information, or material contains confidential or

proprietary information or trade secrets of the Party or a Third Party to whom the Party

reasonably believes it owes an obligation of confidentiality with respect to such documents,

information, or material.

   7.   To the extent a Producing Party believes that certain Protected Material qualifying to be

designated CONFIDENTIAL is so sensitive that its dissemination deserves even further




                                                 6
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 7 of 18 PageID #: 328



limitation, the Producing Party may designate such Protected Material “RESTRICTED –

OUTSIDE ATTORNEYS’ EYES ONLY.”

   8. For Protected Material designated RESTRICTED – OUTSIDE ATTORNEYS’ EYES

ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals listed

in paragraphs 5(a-b), (d-e), and (g-h).

   9. Documents, information, or material produced pursuant to any discovery request in one

of the above-captioned Actions, including but not limited to Protected Material designated as

DESIGNATED MATERIAL, shall be used by the Parties only in the specific Action in which it

was produced and shall not be used for any other purpose. Any person or entity who obtains

access to DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall not

make any copies, duplicates, extracts, summaries or descriptions of such DESIGNATED

MATERIAL or any portion thereof except as may be reasonably necessary in the litigation of the

specific Action in which it was produced. Any such copies, duplicates, extracts, summaries or

descriptions shall be classified DESIGNATED MATERIALS and subject to all of the terms and

conditions of this Order.

   10. Any outside counsel representing a Party, and any person associated with a Party and

permitted to receive the other Party’s Protected Material that is technical and designated

RESTRICTED -- OUTSIDE ATTORNEYS’ EYES ONLY ( “HIGHLY SENSITIVE

MATERIAL”), who reviews, or otherwise learns, in whole or in part, the other Party’s HIGHLY

SENSITIVE MATERIAL under this Order shall not prepare, prosecute, supervise, or assist in

the preparation or prosecution of any patent application pertaining to the field of the invention of

the Patents in Suit on behalf of the Receiving Party or its acquirer, successor, predecessor, or

other affiliate during the pendency of the Action in which the material was produced and for two




                                                 7
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 8 of 18 PageID #: 329



(2) years after its conclusion, including any appeals. To ensure compliance with the purpose of

this provision, each Party shall create an “Ethical Wall” between those persons with access to

HIGHLY SENSITIVE MATERIAL and any individuals who, on behalf of the Party or its

acquirer, successor, predecessor, or other affiliate, prepare, prosecute, supervise or assist in the

preparation or prosecution of any patent application pertaining to the field of invention of the

Patent in Suit. This provision does not prohibit counsel of record or experts from participating in

or representing a Party in reexamination proceedings, post grant review proceedings, inter partes

review proceedings, covered business method review proceedings, or ex parte reexamination

proceedings before the U.S. Patent and Trademark Office or a foreign patent authority involving

any of the Patents in Suit or any related domestic or foreign patents or applications, provided

they do not advise on, consult on, prepare, draft, or edit any amendment to patent specifications

in those proceedings. This provision shall not prevent a Party from submitting any prior art or

litigation materials to the U.S. Patent and Trademark Office or foreign patent authority during

the prosecution of a patent application or during a post grant review, inter partes review, covered

business method review, or ex parte reexamination to ensure compliance with the duty of candor.

If any such prior art or litigation materials are designated “CONFIDENTIAL” or

“RESTRICTED – OUTSIDE ATTORNEYS’ EYES ONLY,” the Receiving Party shall inform

the Producing Party of its intention to make such a submission, and the Receiving Party shall not

submit such materials absent an agreement between the Parties or by order of the Court.

   11. Nothing in this Order shall require production of documents, information, or other

material that a Party contends is protected from disclosure by the attorney-client privilege, the

work product doctrine, or other privilege, doctrine, or immunity. If documents, information, or

other material subject to a claim of attorney-client privilege, work product doctrine, or other




                                                  8
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 9 of 18 PageID #: 330



privilege, doctrine, or immunity is inadvertently or unintentionally produced, such production

shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any such

privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally produces

documents, information, or other material it reasonably believes are protected under the attorney-

client privilege, work product doctrine, or other privilege, doctrine, or immunity may obtain the

return of such documents, information, or other material by promptly notifying the recipient(s)

and providing a privilege log for the inadvertently or unintentionally produced documents,

information, or other material. The Receiving Party shall gather and return all copies of such

documents, information, or other material to the Producing Party, or alternatively may destroy

and certify as to the destruction of such protected documents, information, and materials. This

Order shall not be construed as limiting or preventing a Party from challenging the designation

of a document, information, or material as attorney-client privileged, work product, or subject to

another privilege, doctrine, or immunity.

   12. There shall be no disclosure of any DESIGNATED MATERIAL by any person

authorized to have access thereto to any person who is not authorized for such access under this

Order. The Parties are hereby ORDERED to employ reasonably available measures to safeguard

all such documents, information, and material to protect against disclosure to any unauthorized

persons or entities.

   13. In the event of any accidental or inadvertent disclosure of DESIGNATED MATERIAL

other than in a manner authorized by this Protective Order, counsel for the Party responsible for

the disclosure shall immediately notify the Producing Party’s counsel of the pertinent facts, and

make reasonable efforts to prevent further unauthorized disclosure including retrieving all copies

of the DESIGNATED MATERIAL from the recipient(s).




                                                9
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 10 of 18 PageID #: 331



   14. Nothing contained herein shall be construed to prejudice any Party’s right to use any

DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that the

DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have access to

the DESIGNATED MATERIAL by virtue of his or her employment with the Designating Party,

(ii) identified in the DESIGNATED MATERIAL as an author, addressee, or copy recipient of

such information, (iii) although not identified as an author, addressee, or copy recipient of such

DESIGNATED MATERIAL, has, in the ordinary course of business, seen such DESIGNATED

MATERIAL, (iv) a current or former officer, director or employee of the Producing Party or a

current or former officer, director or employee of a company affiliated with the Producing Party;

(v) counsel for the Producing or Receiving Party, including outside counsel and in-house counsel

(subject to paragraph 8 of this Order); (vi) an independent contractor, consultant, and/or expert

retained for the purpose of this litigation; (vii) court reporters and videographers; (viii) the Court;

or (ix) other persons entitled hereunder to access to DESIGNATED MATERIAL.

DESIGNATED MATERIAL shall not be disclosed to any other persons unless prior

authorization is obtained from counsel representing the Producing Party or from the Court.

   15. Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

deposition or hearing transcript, designate the deposition or hearing transcript or any portion

thereof as “CONFIDENTIAL” or “RESTRICTED – OUTSIDE ATTORNEY’ EYES ONLY”

pursuant to this Order. Access to the deposition or hearing transcript so designated shall be

limited in accordance with the terms of this Order. Until expiration of the 30-day period, the

entire deposition or hearing transcript shall be treated as confidential.

   16. Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

shall remain under seal until further order of the Court. The Filing Party shall be responsible for




                                                  10
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 11 of 18 PageID #: 332



informing the Clerk of the Court that the filing should be sealed and for placing the legend

“FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the caption and

conspicuously on each page of the filing. Exhibits to a filing shall conform to the labeling

requirements set forth in this Order. If a pretrial pleading filed with the Court, or an exhibit

thereto, discloses or relies on confidential documents, information, or material, such confidential

portions shall be redacted to the extent necessary and the pleading or exhibit filed publicly with

the Court.

   17. The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of their

individual Action, or from using any information produced in their specific action contained in

DESIGNATED MATERIAL at the trial of their individual Action, subject to any pretrial order

issued by this Court.

   18. A Party may request in writing to the other Party that the designation given to any

DESIGNATED MATERIAL be modified or withdrawn. If the Designating Party does not agree

to redesignation within ten (10) days of receipt of the written request, the Requesting Party may

apply to the Court for relief. Upon any such application to the Court, the burden shall be on the

Designating Party to show why its classification is proper. Such application shall be treated

procedurally as a motion to compel pursuant to Federal Rules of Civil Procedure 37, subject to

the Rule’s provisions relating to sanctions. Pending the Court’s determination of the application,

the designation of the Designating Party shall be maintained.

   19. Nothing in this Order shall bar or otherwise restrict any counsel herein from rendering

advice to a Party-client with respect to these Actions, and in the course thereof, relying upon an

examination of DESIGNATED MATERIAL provided that in rendering such advice and in




                                                  11
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 12 of 18 PageID #: 333



otherwise communicating with the Party-client, counsel shall not disclose the confidential

substance of such DESIGNATED MATERIAL to anyone not authorized by this Order to receive

such Protected Material.

   20. Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

accordance with the terms of this Order shall be advised by counsel of the terms of this Order,

shall be informed that he or she is subject to the terms and conditions of this Order, and shall

sign the Undertaking acknowledging that he or she has received a copy of, has read, and has

agreed to be bound by this Order. A copy of the Undertaking is attached as Exhibit A.

   21. To the extent that any discovery is taken of persons who are not Parties to these Actions

(“Third Parties”) and in the event that such Third Parties contend the discovery sought involves

trade secrets, confidential business information, or other proprietary information, then such Third

Parties may agree to be bound by this Order.

   22. To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

designate as “CONFIDENTIAL” or “RESTRICTED – OUTSIDE ATTORNEYS’ EYES

ONLY” any documents, information, or other material, in whole or in part, produced or given by

such Third Parties. The Third Parties shall have ten (10) days after production of such

documents, information, or other material to make such a designation. Until that time period

lapses or until such a designation has been made, whichever occurs sooner, all documents,

information, or material so produced or given shall be treated as “CONFIDENTIAL” in

accordance with this Order.

   23. Within sixty (60) days of final termination of any of the above-captioned Actions,

including any appeals, all DESIGNATED MATERIAL from that Action, including all copies,

duplicates, abstracts, indexes, summaries, descriptions, and excerpts or extracts thereof




                                                 12
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 13 of 18 PageID #: 334



(excluding excerpts or extracts incorporated into any privileged memoranda or correspondence

of the Parties and/or their counsel and materials which have been admitted into evidence in the

Action), shall at the Producing Party’s election either be returned to the Producing Party or be

destroyed. The Receiving Party shall verify the return or destruction by affidavit furnished to the

Producing Party, upon the Producing Party’s request. Any destruction obligations under this

Order shall not apply to electronically-stored information in archival form stored on backup

drives or computer servers that are created only for disaster recovery purposes.

   24. Outside counsel for a Party receiving DESIGNATED MATERIAL may retain a copy of

all pleadings, motions and trial briefs (including all supporting and opposing papers and exhibits

thereto), written discovery requests and responses (and exhibits thereto), deposition transcripts

(and exhibits thereto), trial transcripts, exhibits offered or introduced into evidence at trial, and

any work-product containing DESIGNATED MATERIAL, provided however that any

DESIGNATED MATERIAL contained in any such documents retained by outside counsel of

record shall remain subject to the protections of this Order.

   25. The failure to designate documents, information, or material in accordance with this

Order and the failure to object to a designation at a given time shall not preclude the filing of a

motion at a later date seeking to impose such designation or challenging the propriety thereof.

The entry of this Order and/or the production of documents, information, and material hereunder

shall in no way constitute a waiver of any objection to the furnishing thereof, all such objections

being hereby preserved.

   26. Any Party knowing or believing that any other Party is in violation of or intends to

violate this Order and has raised the question of violation or potential violation with the opposing

Party and has been unable to resolve the matter by agreement may move the Court for such relief




                                                  13
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 14 of 18 PageID #: 335



as may be appropriate in the circumstances. Pending disposition of the motion by the Court, the

Party alleged to be in violation of or intending to violate this Order shall discontinue the

performance of and/or shall not undertake the further performance of any action alleged to

constitute a violation of this Order.

   27. Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

publication of the documents, information, and material (or the contents thereof) produced so as

to void or make voidable whatever claim the Parties may have as to the proprietary and

confidential nature of the documents, information, or other material or its contents.

   28. After termination of this litigation, the provisions of this Order shall continue to be

binding on the Parties and recipients of DESIGNATED MATERIAL, except (a) with respect to

those documents and information that become a matter of public record or that a Party becomes

independently aware of and (b) that a Party may seek the written permission of the Producing

Party or further order of the Court with respect to the dissolution or modification of this Order.

The Court retains and shall have continuing jurisdiction over the Parties and recipients of the

DESIGNATED MATERIAL for enforcement of this Order.

   29. In the event that any Party or individual described herein is served with a subpoena or

other judicial process demanding the production or disclosure of any DESIGNATED

MATERIAL, such Party or individual shall (a) provide lead counsel for any Party whose

DESIGNATED MATERIAL is the subject of said subpoena or other judicial process with a copy

of such subpoena or other judicial process within ten (10) days following receipt thereof, and (b)

use all reasonable efforts to ensure treatment of the DESIGNATED MATERIAL at issue

consistent with this Order.




                                                 14
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 15 of 18 PageID #: 336



   30. Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

any kind on the rights of each of the Parties to assert any applicable discovery or trial privilege

   31. Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities if

reasonably necessary to prepare and present these Actions and (b) to apply for additional

protection of DESIGNATED MATERIAL.

   32. “Mock Jurors and Jury Consultants” refers only to individuals retained by a Party in

preparation for trial for this litigation. For any jury research, an appropriate screening must be

used to ensure that the jury consultant(s) and mock jurors are not current or former officers,

directors, employees, or consultants of any party or direct competitors of any Party. Each Party

may retain no more than two jury consultants and forty (40) mock jurors. Each jury consultant

and mock juror must agree to be bound by the terms of this Protective Order and must execute

the Undertaking attached as Appendix A. The Party retaining the mock jurors or jury consultants

shall retain the executed agreements. Jury consultants and mock jurors may review information

designated “CONFIDENTIAL” but not information designated as “RESTRICTED - OUTSIDE

ATTORNEYS’ EYES ONLY,” in the context of mock trials or jury research, but they shall not

retain possession or custody of any such materials. Mock jurors hired may view presentations or

summaries derived from RESTRICTED - OUTSIDE ATTORNEYS’ EYES ONLY information,

subject to the other limitations of this paragraph, and provided they are not themselves given

custody of any RESTRICTED - OUTSIDE ATTORNEYS’ EYES ONLY information or of any

such derivative materials. Financial amounts must be altered in derivative materials but may be

within the same magnitude as those in the underlying RESTRICTED - OUTSIDE

ATTORNEYS’ EYES ONLY information.




                                                   15
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 16 of 18 PageID #: 337




     So Ordered this
     Jun 9, 2020




                                     16
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 17 of 18 PageID #: 338



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 VARTA MICROBATTERY GMBH,
           Plaintiff,
 v.

 COSTCO WHOLESALE CORPORATION                       Civil Action No. 2:20-cv-00051-JRG
                                                                LEAD CASE

 AMAZON.COM, INC.                                   Civil Action No. 2:20-cv-00052-JRG

 BEST BUY CO., INC., ET AL                          Civil Action No. 2:20-cv-00054-JRG

 PEAG, LLC                                          Civil Action No. 2:20-cv-00071-JRG

 AUDIO PARTNERSHIP LLC, ET AL                       Civil Action No. 2:20-cv-00138-JRG

 SAMSUNG ELECTRONICS AMERICA,                       Civil Action No. 2:20-cv-00029-JRG
 INC.
          Defendants.




                            EXHIBIT A
         UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                        PROTECTIVE ORDER
      I,                                  , declare that:

1.    My address is                                                                              .

      My current employer is                                                                     .

      My current occupation is                                                                   .

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,


                                                1
Case 2:20-cv-00051-JRG Document 52 Filed 06/10/20 Page 18 of 18 PageID #: 339



       will not disclose to anyone not qualified under the Protective Order, and will use only for

       purposes of this action any information designated as “CONFIDENTIAL,”

       “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

       SOURCE CODE” that is disclosed to me.

4.     Promptly upon termination of these actions, I will return all documents and things

       designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”

       or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,

       and all documents and things that I have prepared relating thereto, to the outside counsel

       for the party by whom I am employed.

5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in these actions.

       I declare under penalty of perjury that the foregoing is true and correct.



Signature



Date




                                                 2
